Title: To Thomas Jefferson from Christopher Ellery, 21 January 1806
From: Ellery, Christopher
To: Jefferson, Thomas


                        
                            Newport, R.I, Jany. 21st 1806
                        
                        My friend, John Slocum, esquire, surveyor of this port, will have the honor to present to the President this
                            letter, which is intended as an introduction, not only to the distinction with which every respectable man is received,
                            but to the confidence of the President, if inclined to confer with him upon the affairs of this State. To take liberties
                            like these may be considered as the height of presumption—but to the condescension of the President hitherto, must be
                            attributed my forwardness—as I have repeatedly had occasion to remark. Mr. Slocum is an honest man and a genuine
                            republican—his conduct—his exertions entitle him to great credit. No man among us is more deserving the esteem of every
                            one who respects independent and manly efforts in the cause of freedom & virtue. I value him highly, myself—I place
                            unlimited confidence in his integrity in private and public life—can I then hesitate in recommending him to the President
                            as worthy of his confidence & favorable notice?
                  With assurances of profound respect, I pray the President to permit me
                            to offer those of the most sincere esteem
                        
                            Christ. Ellery
                     
                        
                    